Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
*963After his urine tested positive for the presence of opiates, petitioner, a prison inmate, was found guilty of, inter alia, violating the prison disciplinary rule that prohibits inmates from using a controlled substance. He thereafter commenced this CPLR article 78 proceeding contending that the determination is not supported by substantial evidence because the urinalysis tests and the chain of custody of his urine sample were defective. We disagree and confirm. Petitioner’s claim that the urinalysis tests were inaccurate due to the use of reagents from different lots was contradicted by the testimony of the correction officer who performed the tests and merely created a credibility issue for the Hearing Officer to resolve (see, Matter of Harris v Goord, 238 AD2d 698). Moreover, the evidence indicating that petitioner’s urine sample was secured and tested in accordance with applicable regulations was sufficient to establish the chain of custody (see, Matter of Medina v Goord, 249 AD2d 655). We have reviewed petitioner’s remaining contentions and find them to be without merit.
White, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.